PER CURIAM.
We affirm the convictions. On count I, appellant, Stephen Smith, was convicted of indecent assault and sentenced to life imprisonment, which exceeded the statutory maximum established by section 775.082(3)(c), Florida Statutes (1991). A sentence may not exceed the statutory maximum. See Spencer v. State, 611 So.2d 16 (Fla. 3d DCA 1992); Lofley v. State, 604 So.2d 577 (Fla. 2d DCA 1992); and Bernard, v. State, 571 So.2d 560 (Fla. 5th DCA 1990). See also Fla.R.Crim.P. 3.701(d)(10). We reverse and remand for resentencing within the parameters permitted by the statute. We affirm the sentences imposed as to counts II through V.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, GUNTHER and WARNER, JJ., concur.